Appelewhite v. State                                                















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-218-CR

     JOHN CHARLES APPLEWHITE,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Criminal Court at Law No. 5
Harris County, Texas
Trial Court # 9216036
                                                                                                    

O P I N I O N
                                                                                                    

      John Charles Applewhite's appointed attorney filed an Anders brief.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  We granted the attorney's motion to
withdraw in a per curiam order, finding that the appeal was without merit.  See Johnson v. State,
No. 10-94-035-CR (Tex. App.—Waco, October 19, 1994) (not yet reported).  Applewhite has not
filed a pro-se brief or any requests for extensions.  Thus, because we have no viable points of
error to consider, the judgment is affirmed.  See Tex. R. App. P. 81(b)(2), 90(a).
                                                                                 PER CURIAM
 

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed October 19, 1994.
Do not publish